                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                BEAUMONT DIVISION

LORI A. BUSH                                    §
                                                §
V.                                              §            NO. 1:17-CV-422
                                                §
COMMISSIONER OF SOCIAL                          §
SECURITY ADMINISTRATION                         §

              MEMORANDUM OPINION ADOPTING REPORT AND
          RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

       The court ordered that this matter be referred to the Honorable Zack Hawthorn, United States

Magistrate Judge, for consideration pursuant to applicable law and orders of this court. The court

has received and considered the Report of the United States Magistrate Judge pursuant to such order,

along with the record and pleadings. No objections to the Report of the United States Magistrate

Judge were filed by the parties.

       Accordingly, the findings of fact and conclusions of law of the United States Magistrate

Judge are correct, and the Report of the United States Magistrate Judge is ADOPTED. A Final

Judgment will be entered separately.

       SIGNED this the 31 day of May, 2019.




                                       ____________________________
                                       Thad Heartfield
                                       United States District Judge
